DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,909,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.

Regarding Claim 1 (drawn to method):                                                 
Current Application
Claim 1:

A computer-implemented method of updating a general causation visualization for an agent and an outcome displayed on a remote device, the method comprising: 

on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles; 

in response to the polling of the source of scientific literature articles, downloading a first set of new scientific literature articles from the source of scientific literature articles; 

after downloading the first set of new scientific literature articles, automatically generating a set of update metadata, including generating metadata for each article in the first set of new scientific literature articles by: 







generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the agent causes the outcome, generated using natural language processing on the text of the respective article, 

generating evidence data for each article, indicating how well methodology of the respective article can demonstrate a causal relationship between the agent and the outcome, generated using natural language processing on the text of the respective article, and 

generating a proximity categorization for each article, indicating directness of evidence in the respective article, generated using natural language processing on the text of the respective article; 

aggregating the update metadata with existing metadata to obtain aggregate metadata, wherein a first causation score has been previously computed based on the existing metadata and not based on the update metadata; 

computing a second causation score based on the aggregate metadata; and 





while the remote device is displaying a representation of the first causation score, pushing the second causation score to the remote device, wherein the remote device updates the general causation visualization to display a representation of the second causation score instead of the representation of the first causation score.
‘323
Claim 1:

 A computer-implemented method of updating a general causation visualization for an agent and an outcome displayed on a remote device, the method comprising: 

on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles; 

in response to the polling of the source of scientific literature articles, downloading a first set of new scientific literature articles from the source of scientific literature articles; 

after downloading the first set of new scientific literature articles, automatically generating a set of update metadata, including generating metadata for each article in the first set of new scientific literature articles by: 

generating relevance data for each article on a level of relevance scale, indicating whether the respective article is relevant to a hypothesis that the agent causes the outcome, generated using natural language processing on the text of the respective article, 

generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the agent causes the outcome, generated using natural language processing on the text of the respective article, 

generating evidence data for each article, indicating how well methodology of the respective article can demonstrate a causal relationship between the agent and the outcome, generated using natural language processing on the text of the respective article, and 

generating a proximity categorization for each article, indicating directness of evidence in the respective article, generated using natural language processing on the text of the respective article; 

aggregating the update metadata with existing metadata to obtain aggregate metadata, wherein a first causation score has been previously computed based on the existing metadata and not based on the update metadata; 

computing a second causation score based on the aggregate metadata, including weighting the contribution of each article's metadata to the second causation score based on the relevance data for the respective article; and 

while the remote device is displaying a representation of the first causation score, pushing the second causation score to the remote device, wherein the remote device updates the general causation visualization to display a representation of the second causation score instead of the representation of the first causation score.



Regarding Claim 10 (drawn to method):                                                 
Current Application
Claim 10:

A computer-implemented method of updating a set of causation scores, each respective causation score corresponding to one of a plurality of agent-outcome pairs, the method comprising: 

on a regular time interval, polling a source of scientific literature articles for new scientific literature articles; 

in response to the polling of the source of scientific literature articles, downloading a plurality of new scientific literature articles from the source of scientific literature articles; 

for each respective article in the plurality of new scientific literature articles, automatically classifying the respective article as relevant or not relevant to each respective agent-outcome pair in the plurality of agent-outcome pairs, based on natural language processing on the text of the respective article; 


















aggregating, into a first set of articles, a subset of the plurality of new scientific literature articles that are classified as relevant to a first agent-outcome pair including a first agent and a first outcome; 

generating metadata for each article in the first set of articles by: 
generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the first agent causes the first outcome, generated using natural language processing on the text of the respective article, 

generating evidence data for each article, indicating how well methodology of the respective article can demonstrated a causal relationship between the first agent and the first outcome, generated using natural language processing on the text of the respective article, and 

generating a proximity categorization for each article, indicating directness of evidence in the respective article, generated using natural language processing on the text of the respective article; 

computing a causation score based on the metadata for each article in the first set of articles by: 
determining a respective magnetism score for each respective article in the first set of articles based on the directionality data and the evidence data associated with the respective article, 

aggregating the respective magnetism scores for the articles in the first set of articles to obtain a magnetism score for the first set of articles, 

weighting the magnetism score based on the proximity categorization for each article, and 

computing the causation score based on the weighted magnetism score; and updating the set of causation scores, including replacing a previous causation score associated with the first agent-outcome pair with the causation score computed based on the weighted magnetism score.
‘323
Claim 10:

A computer-implemented method of updating a set of causation scores, each respective causation score corresponding to one of a plurality of agent-outcome pairs, the method comprising: 

on a regular time interval, polling a source of scientific literature articles for new scientific literature articles; 

in response to the polling of the source of scientific literature articles, downloading a plurality of new scientific literature articles from the source of scientific literature articles; 

for each respective article in the plurality of new scientific literature articles, automatically classifying the respective article as relevant or not relevant to each respective agent-outcome pair in the plurality of agent-outcome pairs, based on natural language processing on the text of the respective article, including classifying the respective article as relevant to a causation hypothesis that an agent causes an outcome by: 

extracting features of the respective article indicating whether the respective article is relevant to the agent based on a plurality of agent terms associated with the agent, 

extracting features of the respective article indicating whether the respective article is relevant to the outcome based on a plurality of outcome terms associated with the outcome, and 

extracting features of the respective article indicating whether the respective article is relevant to the causation hypothesis based on a plurality of causation terms associated with causation; 

aggregating, into a first set of articles, a subset of the plurality of new scientific literature articles that are classified as relevant to a first agent-outcome pair including a first agent and a first outcome; 

generating metadata for each article in the first set of articles by: 
generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the first agent causes the first outcome, generated using natural language processing on the text of the respective article, 

generating evidence data for each article, indicating how well methodology of the respective article can demonstrated a causal relationship between the first agent and the first outcome, generated using natural language processing on the text of the respective article, and 

generating a proximity categorization for each article, indicating directness of evidence in the respective article, generated using natural language processing on the text of the respective article; 

computing a causation score based on the metadata for each article in the first set of articles by: 
determining a respective magnetism score for each respective article in the first set of articles based on the directionality data and the evidence data associated with the respective article, 

aggregating the respective magnetism scores for the articles in the first set of articles to obtain a magnetism score for the first set of articles, 

weighting the magnetism score based on the proximity categorization for each article, and 

computing the causation score based on the weighted magnetism score; and updating the set of causation scores, including replacing a previous causation score associated with the first agent-outcome pair with the causation score computed based on the weighted magnetism score.



Regarding Claim 11 (drawn to method):                                                 
Current Application
Claim 11:

 A computer-implemented method of updating a general causation visualization displayed on a remote device, the method comprising: 

displaying, in the general causation visualization on the remote device, a plurality of causation score representations, each associated with a respective causation score, including: 

displaying a first causation score representation associated with a first causation score computed based on literature metadata relevant to the first causation score; 

while the plurality of causation score representations are displayed on the remote device, receiving user input at the remote device selecting first literature criteria, wherein applying the first literature criteria to the literature metadata includes a first subset of the literature metadata and excludes a second subset of the literature metadata; 

in response to the user input at the remote device selecting the first literature criteria, computing a plurality of updated causation scores including computing an updated first causation score based on the first subset of the literature metadata and not the second subset of the literature metadata by: 

aggregating respective magnetism scores for each article in the first subset to obtain a magnetism score for the first subset, 

weighting the magnetism score based on proximity categorizations of each article in the first subset, and 

computing the first causation score based on the weighted magnetism score; and 

updating the general causation visualization on the remote device to display a plurality of updated causation score representations, each associated with a respective updated causation score in the plurality of updated causation scores.
‘323
Claim 11:

A computer-implemented method of updating a general causation visualization displayed on a remote device, the method comprising: 

displaying, in the general causation visualization on the remote device, a plurality of causation score representations, each associated with a respective causation score, including: 

displaying a first causation score representation associated with a first causation score computed based on literature metadata relevant to the first causation score; 

while the plurality of causation score representations are displayed on the remote device, receiving user input at the remote device selecting first literature criteria, wherein applying the first literature criteria to the literature metadata includes a first subset of the literature metadata and excludes a second subset of the literature metadata; 

in response to the user input at the remote device selecting the first literature criteria, computing a plurality of updated causation scores including computing an updated first causation score based on the first subset of the literature metadata and not the second subset of the literature metadata by: 

aggregating respective magnetism scores for each article in the first subset to obtain a magnetism score for the first subset, 

weighting the magnetism score based on proximity categorizations of each article in the first subset, and 

computing the first causation score based on the weighted magnetism score; and 

updating the general causation visualization on the remote device to display a plurality of updated causation score representations, each associated with a respective updated causation score in the plurality of updated causation scores.


It is clear that all the elements of the application claims 1, 10, and 11 are to be found in patent claims 1, 10, and 11 as the application claims 1, 10, and 11 fully encompasses patent claims 1, 10, and 11.  The difference between the application claims  1, 10, and 11 and the patent claims 1, 10, and 11 lies in the fact that the patent claims includes more elements and is thus more specific.  Thus, the invention of claims 1, 10, and 11 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 10, and 11.  It has been held that the “generic” invention is anticipated by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2 of the current application corresponds to claim 2 of U.S. Patent No. 10,909,323.
Claim 3 of the current application corresponds to claim 3 of U.S. Patent No. 10,909,323.
Claim 4 of the current application corresponds to claim 4 of U.S. Patent No. 10,909,323.
Claim 5 of the current application corresponds to claim 5 of U.S. Patent No. 10,909,323.
Claim 6 of the current application corresponds to claim 6 of U.S. Patent No. 10,909,323.
Claim 7 of the current application corresponds to claim 7 of U.S. Patent No. 10,909,323.
Claim 8 of the current application corresponds to claim 8 of U.S. Patent No. 10,909,323.
Claim 9 of the current application corresponds to claim 9 of U.S. Patent No. 10,909,323.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US 2015/0178628) in view of Stewart et al. (US 2008/0228574).  
Regarding claim 1, Grossman et al. teaches a computer-implemented method of updating a general causation visualization for an agent and an outcome displayed on a remote device (Fig. 3 and Fig. 4, [0032]-[0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, a general causation visualization for an agent and an outcome is shown, displayed on a remote device as explained in [0038]-[0039]), the method comprising: automatically analyzing a set of update metadata, including analyzing metadata for each article in the first set of scientific literature articles ([0013]-[0015], “...each abstract or article may be annotated with metadata, and the causation score may be determined based on some or all of the set of metadata across the corpus....”, a set of update metadata may be analyzed as described including metadata for each article in the set) by: generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the agent causes the outcome, generated on the text of the respective article ([0015]-[0016], [0021], [0031], “Directionality data can indicate whether an article supports or rejects a hypothesis that the agent causes the outcome...for each article or abstract i...”, the directionality data is generated for each article as described), generating evidence data for each article, indicating how well methodology of the respective article can demonstrate a causal relationship between the agent and the outcome, generated on the text of the respective article ([0015], [0017], [0021], [0031], “...for each article or abstract i...EL may be its evidence level...”, the evidence data is generated for each article as described), and generating a proximity categorization for each article, indicating directness of evidence in the respective article, generated on the text of the respective article ([0015], [0018], [0021 ]-[0022], [0031], “Proximity data can indicate whether the evidence provided in the article is direct evidence or indirect evidence that an agent causes an outcome in a target population...The proximity score can indicate the directness of the aggregate evidence in the scientific literature...”, the proximity categorization data is generated for each article as described); aggregating the update metadata to obtain aggregate metadata ([0031]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata), wherein a first causation score has been based on the update metadata ([0031 ]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata for a previous year such as 2010 as shown); computing a second causation score based on the aggregate metadata ([0031 ]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata for a second causation score, such as 2011 as shown); and while the remote device is displaying a representation of the first causation score, pushing the second causation score to the remote device, wherein the remote device updates the general causation visualization to display a representation of the second causation score and the representation of the first causation score ([0031 ]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata with causation scores for multiple time periods shown, including 2010, 2011, and more including all data in the dataset for instance)
Grossman et al. fails to explicitly teach on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles; in response to the polling of the source of scientific literature articles, downloading a first set of new scientific literature articles from the source of scientific literature articles; after downloading the first set of new scientific literature articles, automatically generating a set of update metadata, including generating metadata for each article in the first set of scientific literature articles; generating metadata based on natural language processing; aggregating the update metadata with existing metadata to obtain aggregate metadata, wherein a first causation score has been previously computed based on the existing metadata and not based on the update metadata; computing a second causation score based on the aggregate metadata; display a representation of the second causation score instead of the representation of the first causation score. 
However, in the same field of endeavor, Stewart et al. teaches on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles ([0031], [0036], “In an implementation content is harvested for evaluation of new or updated content. For example, content from a webpage may be pulled based off of a predetermined schedule or a notification event.”, the webpage content related to a remote source such as a webpage with scientific literature articles can be polled for new or updated content on a regular time interval as described; [0073], topics of interest by the system can include academic subjects, such as scientific literature articles); in response to the polling of the source of scientific literature articles, downloading a first set of new scientific literature articles from the source of scientific literature articles ([0048], “If the harvester determines that the website does indeed have new or updated content, the harvester may perform a secondary harvest by pulling the content from the website.”, a source of articles is determined to have new content and creates a new set of 1 new article to be pulled for instance); after downloading the first set of new scientific literature articles, automatically generating a set of update metadata, including generating metadata for each article in the first set of scientific literature articles ([0048], “In one implementation, the file may contain headings for the content's title, author, date of publication, date of last revision, main page, and subject matter. If the content already contains such information and may be extracted at this point, the proper headings are filled in. Other information that is not so readily available may be inserted in later steps, for example while the harvested data is in a natural language pipeline (NLP).”, the new data is downloaded and the update metadata is automatically generated for each article by extracting it); generating metadata based on natural language processing ([0055]-[0058], “...collator 318 groups the results from the one or more natural language processors 314 and other content analysis processors 316 and re-associates the results with the harvested data and related XML object file.”, numerous examples of natural language processing are described to generate metadata for the new content as described); aggregating the update metadata with existing metadata to obtain aggregate metadata ([0075]-[0082], Fig. 5, new and old metadata extracted is aggregated together with indications of what is new and updated), wherein a first causation score has been previously computed based on the existing metadata and not based on the update metadata ([0075]- [0082], “...display 500 notifies the user of increases or decreases in Internet activity related to a ticker based on standard deviations ".sigma." from a reference or normalized level such as a moving average over a period of time...”, the previously computed reference or normalized level for a particular ticker or metadata is a first causation score); computing a second causation score based on the aggregate metadata ([0075]-[0082], “The standard deviation .sigma, is a quantity of change in activity that may be predefined or user-customized, and may be any number greater than zero.”, the sigma is a comparison point for a second causation score to compare the difference between the two causation scores); display a representation of the second causation score instead of the representation of the first causation score ([0075]-[0082], “Thus, for example, if the change in Internet activity related to a symbol 510 over period of time has neither changed above or below a standard deviation .sigma, compared to a reference level, then the user interface displays the ticker in white text. However, if the level of activity has increased by more than .sigma., the user interface displays the ticker in green text. Conversely, the ticker is displayed in red text if activity has decreased by more than .sigma..”, the change in a ticket from white to green would result in a representation of the second causation score or green based on the new data for the current time period, instead of the first causation score representation, when previously shown as white text for instance). 
Grossman et al. and Stewart et al. are analogous art because they both teach systems of analyzing and displaying text data. 
Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results, to utilize a computer-implemented method of updating a general causation visualization for an agent and an outcome displayed on a remote device, as taught by Grossman et al., and combine that with polling for new articles, generating metadata, and displaying a representation of a second causation score instead of a first causation score, as taught by Stewart et al. in order to help with “...managing vast quantities of information and reducing information overload...” among numerous other benefits (Stewart et al., [0094]).
Regarding claim 2, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization plots causation scores over time (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time), and updating the general causation visualization to display the representation of the second causation score instead of the representation of the first causation score includes: replacing the representation of the first causation score at a location associated with a first time period with the representation of the second causation score at the location associated with the first time period (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time; Stewart et al., Fig. 5 [0075]-[0082], “...for example a symbol 510 or theme 520 is displayed in plain text for little to no change in activity, bolded text for increased activity...”, the representation of the first causation score or ticker symbol that is in plain text for a particular time period will change to be bold as a representation of the second causation score and continue to be displayed at the current location as well as changes in color such as green and red and white text as discussed; the combination of elements would result in a causation score over time that can be modified to show it has changed and remain in the same location of the visualization). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 2.
Regarding claim 3, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization plots causation scores over time, the representation of the first causation score is displayed at a location associated with a first time period (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and in a location associated with a first time period, such as a year), and updating the general causation visualization to display the representation of the second causation score instead of the representation of the first causation score includes: displaying the representation of the second causation score at a second location associated with a second time period, different from the first time period (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance, at different locations; Stewart et al., Fig. 5, [0075]-[0082], “Thus, for example, if the change in Internet activity related to a symbol 510 over period of time has neither changed above or below a standard deviation .sigma, compared to a reference level, then the user interface displays the ticker in white text. However, if the level of activity has increased by more than .sigma., the user interface displays the ticker in green text. Conversely, the ticker is displayed in red text if activity has decreased by more than .sigma..”, the change in a ticket from white to green would result in a representation of the second causation score or green based on the new data for the current time period, instead of the first causation score representation, when previously shown as white text for instance; the combination of elements could lead one to represent the data in the second location association with the second time period while also reflecting the second causation score representation through the color). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 3.
Regarding claim 4, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization includes a ranked list of causation scores, and updating the general causation visualization further includes reordering the list based on the second causation score instead of the first causation score (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance, at different locations; Stewart et al., Fig. 5, [0075]-[0085], “For example, in the lower right hand corner of the display 500 shown in FIG. 5, tickers having the largest increase and decrease in Internet activity are displayed along with their percentage of volume increases or decreases under the headings "Volume Gainers" and "Volume Losers."”, the figure depicts them ordered based on the second causation score, because the list would always be reordering based on the high-to-low values in the most recent time period or the second causation score and then colored and styled appropriately as well; the combination of elements would lead one to reorder to list based on the second causation score instead of the first causation score).
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 4.
Regarding claim 5, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein updating the general causation visualization further includes changing an element of the general causation visualization from a first color associated with the first causation score to a second color associated with the second causation score (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance; Stewart et al., Fig. 5, [0075]-[0082], “Thus, for example, if the change in Internet activity related to a symbol 510 over period of time has neither changed above or below a standard deviation .sigma, compared to a reference level, then the user interface displays the ticker in white text. However, if the level of activity has increased by more than .sigma., the user interface displays the ticker in green text. Conversely, the ticker is displayed in red text if activity has decreased by more than .sigma..”, the change in a ticket from white to green would result in a representation of the second causation score or green based on the new data for the current time period, instead of the first causation score representation, when previously shown as white text for instance; the combination of elements would lead one to include changing an element of the visualization from a first color associated with the first causation score, such as white, to a second color associated with the second causation score, such as green). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 5.
Regarding claim 6, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization includes a plurality of causation score representations for causation scores of different agents (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance; Stewart et al., Fig. 5, [0075]- [0082], “...display 500 provides visual notification to a user that changes in Internet activity associated with symbols 510 and themes 520 has occurred.”, the visualization can be used to show a plurality of individual data items such as the tickers that are being tracked and analyzed; the combination of references would result in a visualization that can display more than one causation score representation for scores of different agents tracked by the system). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 6. 
Regarding claim 7, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization includes a plurality of causation score representations for different outcomes and all associated with a single agent (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance; Stewart et al., Fig. 5, [0075]-[0082], “...display 500 provides visual notification to a user that changes in Internet activity associated with symbols 510 and themes 520 has occurred.”, the visualization can be used to show a plurality of individual data items associated with a larger item such as the themes that are being tracked and analyzed; the combination of references would result in a visualization that can display more than one causation score representation for different outcomes associated with a single agent tracked by the system). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 7.
Regarding claim 8, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, wherein the general causation visualization includes a plurality of causation score representations for different causation scores of a single agent over time (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance; Stewart et al., Fig. 5, [0075]-[0082], “...display 500 provides visual notification to a user that changes in Internet activity associated with symbols 510 and themes 520 has occurred.”, the visualization includes a plurality of score representations, including different styles and color and effects applied based on the individual scores over time; the combination of references would result in a visualization that can display more than one causation score representation for different causations scores of a single agent over time by the system). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 8.
Regarding claim 9, the combination of Grossman et al. and Stewart et al. teaches the method of claim 1, the method further comprising determining whether a first article in the first set of new scientific literature articles is relevant to a causation hypothesis that the agent causes the outcome (Grossman et al., Fig. 3, Fig. 4, causation visualization plotting causation scores over time and the causation scores being shown for each year, 2010 and 2011 for instance; Stewart et al., [0031], [0036], “In an implementation content is harvested for evaluation of new or updated content. For example, content from a webpage may be pulled based off of a predetermined schedule or a notification event.”, the webpage content related to a remote source such as a webpage with scientific literature articles can be polled for new or updated content on a regular time interval as described; [0073], topics of interest by the system can include academic subjects, such as scientific literature articles) by: determining whether the first article is relevant to the agent based on a plurality of agent terms associated with the agent (Grossman et al., [0015]-[0022], “The annotations may be associated with a particular agent and a particular outcome.”, determining article relevance to the agent; Stewart et al., [0055]-[0058], “...collator 318 groups the results from the one or more natural language processors 314 and other content analysis processors 316 and re-associates the results with the harvested data and related XML object file.”, numerous examples of natural language processing are described to generate metadata for the new content as described; the combination of elements teaches using natural language processing to determine relevance based on terms related to certain things being contained in the text); determining whether the first article is relevant to the outcome based on a plurality of outcome terms associated with the outcome (Grossman et al., [0015]-[0022], “The annotations may be associated with a particular agent and a particular outcome.”, determining article relevance to the outcome; Stewart et al., [0055]-[0058], “...collator 318 groups the results from the one or more natural language processors 314 and other content analysis processors 316 and re-associates the results with the harvested data and related XML object file.”, numerous examples of natural language processing are described to generate metadata for the new content as described; the combination of elements teaches using natural language processing to determine relevance based on terms related to certain things being contained in the text); and determining whether the first article is relevant to the causation hypothesis based on a plurality of causation terms associated with causation (Grossman et al., [0015]-[0022], “The annotations may be associated with a particular agent and a particular outcome...take into account other evidence supporting or rejecting a causation hypothesis and, in fact, may be based on no scientific literature in some examples.”, determining article relevance to the causation hypothesis based on annotation data and evidence; Stewart et al., [0055]-[0058], “...collator 318 groups the results from the one or more natural language processors 314 and other content analysis processors 316 and re-associates the results with the harvested data and related XML object file.”, numerous examples of natural language processing are described to generate metadata for the new content as described; the combination of elements teaches using natural language processing to determine relevance based on terms related to certain things being contained in the text). 
The same motivation that was utilized in the rejection of claim 1 applies equally to claim 9.
Regarding claim 10, Grossman et al. teaches a computer-implemented method of updating a set of causation scores, each respective causation score corresponding to one of a plurality of agent-outcome pairs (Fig. 3 and Fig. 4, [0032]-[0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, a general causation visualization for an agent and an outcome is shown, agent/outcome pairs as described in [0015]), the method comprising: for each respective article in a plurality of new scientific literature articles, automatically classifying the respective article as relevant or not relevant to each respective agent-outcome pair in the plurality of agent-outcome pairs ([0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, the distribution of publications can be determined to be relevant or not relevant to the agent-outcome pair); aggregating, into a first set of articles, a subset of the plurality of new scientific literature articles that are classified as relevant to a first agent-outcome pair including a first agent and a first outcome ([0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, the distribution of publications can be turned into a set of articles determined to be determined to be relevant to an agent-outcome pair); analyzing metadata for each article in the first set of articles ([0013]-[0015], “...each abstract or article may be annotated with metadata, and the causation score may be determined based on some or all of the set of metadata across the corpus....”, a set of update metadata may be analyzed as described including metadata for each article in the set) by: generating directionality data for each article, indicating whether the respective article supports or rejects a hypothesis that the first agent causes the first outcome ([0015]- [0016], [0021], [0031], “Directionality data can indicate whether an article supports or rejects a hypothesis that the agent causes the outcome...for each article or abstract i...”, the directionality data is generated for each article as described), generating evidence data for each article, indicating how well methodology of the respective article can demonstrated a causal relationship between the first agent and the first outcome ([0015], [0017], [0021], [0031], “...for each article or abstract i...EL may be its evidence level...”, the evidence data is generated for each article as described), and generating a proximity categorization for each article, indicating directness of evidence in the respective article ([0015], [0018], [0021 ]-[0022], [0031], “Proximity data can indicate whether the evidence provided in the article is direct evidence or indirect evidence that an agent causes an outcome in a target population...The proximity score can indicate the directness of the aggregate evidence in the scientific literature...”, the proximity categorization data is generated for each article as described); computing a causation score based on the metadata for each article in the first set of articles ([0031]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata for a previous year such as 2010 as shown) by: determining a respective magnetism score for each respective article in the first set of articles based on the directionality data and the evidence data associated with the respective article ([0021], “A literature magnetism score (100) may be calculated based on directionality data, evidence data, and/or impact factors, among other possibilities...for each article...”, a magnetism score is calculated for each article), aggregating the respective magnetism scores for the articles in the first set of articles to obtain a magnetism score for the first set of articles ([0021], “A literature magnetism score may indicate an aggregate "direction" of the relevant scientific literature with respect to causation for a given agent/outcome hypothesis.”, the respective magnetism scores are calculated for each article considered relevant to the agent/outcome hypothesis; [0031]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata), weighting the magnetism score based on the proximity score ([0031]-[0032], “The magnetism score may be weighted based on the proximity score (207)...”, the weighted magnetism score as described), and computing the causation score based on the weighted magnetism score ([0031]- [0032], “...and the causation score may be based on the weighted magnetism score (209).”, the causation score based on weighted magnetism as described); and updating the set of causation scores, including replacing a previous causation score associated with the first agent-outcome pair with the causation score computed based on the weighted magnetism score ([0031]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata with causation scores for multiple time periods shown, including 2010, 2011, with the causation score replacing the previous causation score and being associated with each time period respectively, and including all data in the dataset for instance). 
Grossman et al. fails to explicitly teach on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles; in response to the polling of the source of scientific literature articles, downloading a plurality of new scientific literature articles from the source of scientific literature articles; generating metadata based on natural language processing. 
However, in the same field of endeavor, Stewart et al. teaches on a regular time interval, polling a remote source of scientific literature articles for new scientific literature articles ([0031], [0036], “In an implementation content is harvested for evaluation of new or updated content. For example, content from a webpage may be pulled based off of a predetermined schedule or a notification event.”, the webpage content related to a remote source such as a webpage with scientific literature articles can be polled for new or updated content on a regular time interval as described; [0073], topics of interest by the system can include academic subjects, such as scientific literature articles); in response to the polling of the source of scientific literature articles, downloading a plurality of new scientific literature articles from the source of scientific literature articles ([0048], “If the harvester determines that the website does indeed have new or updated content, the harvester may perform a secondary harvest by pulling the content from the website.”, a source of articles is determined to have new content and creates a new set of 1 new article to be pulled for instance); generating metadata based on natural language processing ([0048], “In one implementation, the file may contain headings for the content's title, author, date of publication, date of last revision, main page, and subject matter. If the content already contains such information and may be extracted at this point, the proper headings are filled in. Other information that is not so readily available may be inserted in later steps, for example while the harvested data is in a natural language pipeline (NLP).”, the new data is downloaded and the update metadata is automatically generated for each article by extracting it; [0055]-[0058], “...collator 318 groups the results from the one or more natural language processors 314 and other content analysis processors 316 and reassociates the results with the harvested data and related XML object file.”, numerous examples of natural language processing are described to generate metadata for the new content as described). 
Grossman et al. and Stewart et al. are analogous art because they both teach systems of analyzing and displaying text data. 
Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results, to utilize a computer-implemented method of updating a set of causation scores for an agent and an outcome pair, as taught by Grossman et al., and combine that with polling for new articles and generating metadata based on natural language processing, as taught by Stewart et al. in order to help with “...managing vast quantities of information and reducing information overload...” among numerous other benefits (Stewart et al., [0094]).
Regarding claim 11, Grossman et al. teaches a computer-implemented method of updating a general causation visualization displayed on a remote device (Fig. 3 and Fig. 4, [0032]-[0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, a general causation visualization for an agent and an outcome is shown, displayed on a remote device as explained in [0038]-[0039]), the method comprising: displaying, in the general causation visualization on the remote device, a plurality of causation score representations, each associated with a respective causation score (Fig. 3 and Fig. 4, [0032]-[0034], “...a distribution limited to publications relevant to the agent/outcome pair of interest...”, a general causation visualization for an agent and an outcome is shown, displayed on a remote device as explained in [0038]-[0039] and each associated with a respective causation score, for each year for instance), including: displaying a first causation score representation associated with a first causation score computed based on literature metadata relevant to the first causation score ([0013]- [0015], “...each abstract or article may be annotated with metadata, and the causation score may be determined based on some or all of the set of metadata across the corpus....”, a set of update metadata may be analyzed as described including metadata for each article in the set); while the plurality of causation score representations are displayed on the remote device, wherein applying the first literature criteria to the literature metadata includes a first subset of the literature metadata and excludes a second subset of the literature metadata ([0034], “Each distribution may be time limited, for example, to the last five years or some other time threshold.”, the literature metadata can be excluded based on time thresholds for instance); in response to selecting the first literature criteria, computing a plurality of updated causation scores including computing an updated first causation score based on the first subset of the literature metadata and not the second subset of the literature metadata ([0031 ]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata for a previous year such as 2010 as shown and not a future year which is excluded) by: aggregating respective magnetism scores for each article in the first subset to obtain a magnetism score for the first subset ([0021], “A literature magnetism score may indicate an aggregate "direction" of the relevant scientific literature with respect to causation for a given agent/outcome hypothesis.”, the respective magnetism scores are calculated for each article considered relevant to the agent/outcome hypothesis; [0031]- [0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata), weighting the magnetism score based on the proximity score ([0031]-[0032], “The magnetism score may be weighted based on the proximity score (207)...”, the weighted magnetism score as described), and computing the first causation score based on the weighted magnetism score ([0031]-[0032], “...and the causation score may be based on the weighted magnetism score (209).”, the causation score based on weighted magnetism as described); and updating the general causation visualization on the remote device to display a plurality of updated causation score representations, each associated with a respective updated causation score in the plurality of updated causation scores ([0031]-[0032], “The line in each graph illustrates a determined causation score as a function of time, including both causation scores for years passed and projected causation scores for years in the future.”, the graphs in Fig. 3 and Fig. 4 show the causation score, which is based on the aggregate metadata obtained from the update metadata with causation scores for multiple time periods shown, including 2010, 2011, with the causation score replacing the previous causation score and being associated with each time period respectively, and including all data in the dataset for instance). 
Grossman et al. fails to explicitly teach receiving user input at the remote device selecting first literature criteria. 
However, in the same field of endeavor, Stewart et al. teaches receiving user input at the remote device selecting first literature criteria ([0074], “...The themes 520 are pre-defined or user-customized general topics of interest, such as for example, "Lumber Suppliers."”, the user input at the remote device selects the literature criteria or theme as described; [0073], topics of interest by the system can include academic subjects, such as scientific literature articles) (Stewart et al., [0094]).
Grossman et al. and Stewart et al. are analogous art because they both teach systems of analyzing and displaying text data. 
Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results, to utilize a computer-implemented method of updating a general causation visualization displayed on a remote device, as taught by Grossman et al., and combine that with receiving user input at the remote device, as taught by Stewart et al. in order to help with “...managing vast quantities of information and reducing information overload...” among numerous other benefits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (US 11,023,554 discloses generating context based on intent description of content provider.
Swanson (US 11,127,057) discloses an intelligent multimedia e-catalog.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672